Citation Nr: 1120827	
Decision Date: 05/27/11    Archive Date: 06/06/11

DOCKET NO.  07-19 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for headaches.  


(The issues of eligibility for VA educational assistance and waiver of recovery of overpayment will be addressed in a separate Board decision.)


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the Appellant, served on active duty from July 1986 to November 1986 and from August 2, 2005 to August 16, 2005.  He had additional intermittent periods of Reserve service in the Army National Guard beginning in November 1985 and ending in February 2007.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of an August 2006 rating decision of the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA).  The case was remanded by the Board in October 2009.  

By rating decision dated in May 2008, the RO denied service connection for sleep apnea and a bilateral knee disorder.  The Veteran submitted a notice of disagreement (NOD) with these denials of service connection, and a statement of the case (SOC) was issued.  The Veteran did not subsequently submit a timely substantive appeal to the SOC.  Without a timely substantive appeal, the Board does not have jurisdiction of the issues.  Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993).  Therefore the issues of service connection for sleep apnea and bilateral knee disorders are not before the Board.  


FINDINGS OF FACT

1.  Hypertension was not manifested during the Veteran's first period of service.  

2.  Hypertension was not manifested within one year of the Veteran's separation from his first period of service.  

3.  Hypertension was first manifested in 1996, many years after the Veteran's first period of active duty and prior to his second period of active duty.  

4.  Hypertension is shown to have been controlled by medication prior to the Veteran's second period of service. 

5.  Hypertension did not permanently increase in severity during the Veteran's second period of active duty.  

6.  A chronic disability manifested by headaches is not currently demonstrated.  


CONCLUSIONS OF LAW

1.  Hypertension was neither incurred in nor aggravated by the Veteran's first period of service, nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).  

2.  Preexisting hypertension was not aggravated during the Veteran's second period of service.  38 U.S.C.A. §§ 1110, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.306 (2010).

3.  Service connection for a disability manifested by headaches is not warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran was advised of VA's duties to notify and assist in the development of the claims prior to the initial adjudication of the claims.  An October 2005 letter and a December 2009 letter explained the evidence necessary to substantiate the claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  A March 2006 letter and the December 2009 letter also informed the Veteran of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond and supplement the record.  

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The RO has not arranged for a VA examination for his claimed headache disability because such was not warranted.  The evidence of record does not contain a diagnosis of a chronic disability manifested by headaches, and there is otherwise sufficient competent medical evidence on file, including service treatment record evidence and private treatment records, for VA to make a decision on the claim.  38 U.S.C.A.  § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  Thus, a medical opinion to determine the etiology of such a disability is not needed.  See Duenas v. Principi, 18 Vet. App. 512 (2004).  Even the low threshold standard for a nexus examination under McLendon v. Nicholson, 20 Vet. App. 79 (2006) is not met.  

As for the claim for service connection for hypertension, the Veteran does not contend that it originated during his first period of service and, as the record clearly demonstrates that the disability existed prior to the second period of service and did not permanently increase in severity therein, an examination is not found to be necessary in this case.  Id. The competent evidence of record is otherwise sufficient to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. 
§ 3.159(c)(4)(i).   The Veteran has not identified any evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claims.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as hypertension, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.

A pre-existing disorder will be considered to have been aggravated by active military service when there is an increase in disability during service, unless there is clear and unmistakable evidence (obvious and manifest) that the increase in disability is due to the natural progress of the disorder.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (a), (b).  Aggravation of a pre-existing condition may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  

Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a), (d); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Presumptive periods do not apply to ACDUTRA or INACDUTRA.  Id.  Therefore, consideration of 38 C.F.R. §§ 3.307 and 3.309 (presumptive service connection for certain chronic diseases) for the periods of ACDUTRA or INACDUTRA is not appropriate.  ACDUTRA is, generally, full-time duty in the Armed Forces performed by reserves for training purposes.  38 C.F.R. § 3.6(c)(1).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Service Connection for Hypertension 

The Veteran contends that service connection should be established for hypertension because this disability was clearly demonstrated in medical records during his second period of service.  The Veteran does not dispute that hypertension existed prior to the second period of active service, but asserts that during his second period of service it worsened to the point where he was discharged from service.  

"Hypertension" refers to persistently high arterial blood pressure.  Medical authorities have suggested various thresholds ranging from 140 mm Hg systolic and from 90 mm Hg diastolic to as high as 200 mm Hg systolic and 110 mm Hg diastolic.  Dorland's Illustrated Medical Dictionary 909 (31st ed. 2007).  Similarly, for VA rating purposes, the term hypertension means that the diastolic blood pressure is predominantly 90 mm or greater.  The term "isolated systolic hypertension" means that the systolic blood pressure is predominantly 160 mm or greater with a diastolic blood pressure of less than 90 mm.  See 38 C.F.R. § 4.104, Code 7101, Note 1 (2010).  

After a review of all the evidence of record, the Board finds that hypertension was not manifested during the Veteran's first period of active service from July to November 1986, and was not manifested within one year of the Veteran's separation from the first period of active service.  Hypertension was first manifested in 1996, many years after the Veteran's first period of active duty and prior to his second period of active duty for training in August 2005.  Hypertension is shown to have been controlled by medication prior to the Veteran's second period of service. 

Review of the record shows that the Veteran's hypertension was first demonstrated in the record in 1996, when an elevated blood pressure reading of 150/102 was recorded.  In January 1999, his blood pressure reading was 158/100.  A diagnosis of hypertension is shown in treatment records dated in 2001 and 2002, when it was noted that the disability was "under control."  In May 2004, the blood pressure reading was shown to be 144/98.  The Veteran was told that he needed to be taking blood pressure medication.  Thus, the Board finds that hypertension was not manifested during the Veteran's first period of active duty in 1986, but first shown many years thereafter.  There is no evidence relating the disability to the Veteran's first period of service and the Veteran does not contend that there is such a relationship.  

As noted, the Veteran's main contention is that the disability was aggravated by his second period of active duty for training in August 2005.  Records dated in 2002 and 2004 show that the Veteran was being treated for hypertension that was believed to be under control.  On examination in June 2005, his blood pressure reading was 168/89.  On examination on August 6, 2005, his blood pressure reading was 165/105.  On August 8, 2005, his blood pressure reading was 130/89.  In March 2006, his blood pressure reading was 140/90.  In June 2007, his blood pressure reading was 128/88.  At that time, he was noted to be taking blood pressure medication.  

Despite the Veteran's contention otherwise, the record demonstrates that the preexisting hypertension was not aggravated by the second period of service in 2005.  The Board finds that the preexisting hypertension, which was being treated with medication, did not permanently increase in severity during the Veteran's second period of active duty.  His hypertension was noted to be controlled prior to August 2005.  While there was one elevated blood pressure reading on August 6, a subsequent reading two days later was within normal limits.  While still somewhat elevated in March 2006, the reading was within normal limits, i.e., controlled with medication, in June 2007.  Therefore, although one reading during his second period of service is elevated, the Board finds that the record does not show that there was a chronic elevation demonstrating aggravation.  For this reason, the Board finds that a preponderance of the evidence is against the claim for service connection for hypertension, and service connection for hypertension is not warranted.  

Service Connection for a Disability Manifested by Headaches

The Veteran contends that service connection should be established for a headache disorder.  His initial contention was that this disability was related to his hypertension and, therefore, should be service connected.  As noted above, service connection is not warranted for hypertension, so this contention is without merit.  

Review of STRs shows that in August 2005, the Veteran had experienced headaches after marching, and that he needed better medication control for his hypertension.  Review of the entire evidence of record, however, demonstrates no chronic disability manifested by headaches.  One episode of headaches in service is not sufficient to establish that the disability is chronic in nature.  The evidence in the record demonstrates that the Veteran does not have currently diagnosed chronic disability manifested by headaches that is distinct from headaches associated with the non-service-connected hypertension.  In the absence of proof of a current disability, there is no valid claim of service connection.  See Brammer v. Derwinski, 3 vet. App. 223, 225 (1992).  Accordingly, a preponderance of the evidence is against the claim for service connection for a disability manifested by headaches, and service connection for a disability manifested by headaches is not warranted.  


ORDER

Service connection for hypertension is denied.  

Service connection for a disability manifested by headaches is denied.  



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


